Citation Nr: 0917864	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1983 and from February 1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the Veteran's petition to reopen his previously 
denied claims for service connection for residuals of a neck 
sprain and headaches.

In October 2008, the Board reopened these claims on the basis 
of new and material evidence.  The Board then remanded these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development before readjudicating 
them on the underlying merits.

Regrettably, the Board is again remanding the Veteran's claim 
for service connection for headaches, but the Board is 
deciding his claim for service connection for a neck 
condition.


FINDING OF FACT

The most probative medical evidence on file indicates the 
Veteran's neck condition is not attributable to either period 
of his military service - including, in particular, to 
either of two whiplash injuries that he sustained in motor 
vehicle accidents during service, in 1974 and 1990.


CONCLUSION OF LAW

The Veteran's neck condition was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March 2005 and 
December 2008, the RO and AMC advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. §  3.159 was 
amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The RO issued that March 2005 VCAA notice letter prior to 
initially adjudicating the Veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  It equally deserves mentioning that 
additional letters in March and December 2006 also apprised 
him of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Moreover, since providing that 
additional VCAA notice in March and December 2006, the RO and 
AMC have readjudicated the Veteran's claim in the August 2006 
statement of the case (SOC) and in the March 2009 
supplemental SOC (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then 


going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his December 2008 and January 2009 VA 
Compensation and Pension Examinations (C&P Exams), on remand, 
addressing the nature and etiology of his neck condition - 
the determinative issue in this appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board is also satisfied as to substantial compliance with 
its October 2008 remand directives - at least insofar as the 
Veteran's claim for service connection for a neck condition 
is concerned.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Entitlement to Service Connection for a Neck Condition

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the record contains 
December 2008 and January 2009 VA C&P Exam reports indicating 
the Veteran is status post cervical whiplash injury, and that 
he has cervical spondylosis and degenerative disk disease and 
cervicalgia.  Hence, there is no disputing he has a neck 
condition; rather, the determinative issue is whether this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Concerning this, the Veteran, in essence, attributes his 
current neck condition to two automobile accidents during his 
military service - the first in 1974 and the second in 1990, 
each of which resulted in whiplash.  See his representative's 
October 2008 statement.  But as neither he nor his 
representative has any medical training or expertise, neither 
is competent to provide a probative opinion on matters 
requiring medical knowledge, such as a determination of the 
etiology of the neck condition; instead, there must be 
competent medical nexus evidence substantiating this alleged 
cause-and-effect correlation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In support of his claim, the Veteran has submitted a June 
2006 letter from a Navy Reserve medical professional, H.M.S, 
providing that it is "almost a certainty" that the 
Veteran's whiplash injuries in service are related to his 
current neck conditions.  More specifically, H.M.S. relates 
that the 1974 injury was treated for 3-4 months and was the 
initial cause of the Veteran's neck stiffness with symptoms 
of headaches, chest wall pain, and numbness/tingling in his 
left arm and hand.  H.M.S. further notes that accident 
involved the Veteran sustaining a blow to the back of his 
head, as did the later 1990 accident.  H.M.S.'s letter 
further indicates he reviewed the Veteran's November 2004 MRI 
reports that showed damage over an area from C3-C7, and that, 
although his symptoms were initially irregular in frequency, 
they became more pronounced following the second injury, 
suggesting further aggravation.  H.M.S.'s letter also 
provides that he reviewed the Veteran's medical records 
covering July 1972 to October 1992 - including his periods of 
active duty, as well as his post-service records to date.

Further in support of his claim, the Veteran has submitted an 
article written by a chiropractor suggesting, in pertinent 
part, that whiplash symptoms, including neck pain and/or 
stiffness, can take years to develop.



The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).

The record also, however, contains a report of a January 2009 
VA C&P Exam, conducted on remand, also addressing the 
etiology of the Veteran's cervical spine conditions.  The 
report of this evaluation provides that, according to the 
Veteran's medical records, he was diagnosed with a neck 
strain following the 1974 accident in service.  The report 
also notes there is no other medical documentation of neck 
pain after 1974 until a 1996 post-service incident involving 
the Veteran getting kicked in the head and beat up while 
working as a correctional officer.  And, added the VA C&P 
examiner, although there is a police report of record of the 
intervening 1990 accident, there is no medical evidence of 
any neck injury relating thereto.  The VA C&P examiner 
further notes that, following the 1996 post-service incident, 
the Veteran was seen in August 1997 with a history of 
intermittent neck pain and that a November 2004 MRI noted 
multilevel degenerative changes.  The VA C&P examiner 
concluded that, based on this evidence, there was no 
indication of a chronic neck condition upon the Veteran's 
discharge from service, so it is not as likely as not that 
his current neck condition is related to his service.  
In further discussing the medical rationale of this opinion, 
the VA C&P examiner explained that strain injuries like the 
Veteran sustained in service do not cause degenerative disk 
disease, and that his neck condition instead is more likely 
than not related to aging.

As well, the record contains the report of a December 2008 VA 
C&P Exam, also conducted on remand, further addressing the 
neurological aspects of the Veteran's current neck condition.  
The report provides that he has cervicalgia without any 
findings of root disease.  The report also provides that 
whiplash is a soft tissue injury and that strains and 
whiplash do not cause, predispose one to, or accelerate the 
development of degenerative disk disease.  The report further 
provides that, while pain is associated with such an injury, 
its onset may be delayed by months, but not years.  The 
report goes on to note that the Veteran's STRs are negative 
for any chronic neck pain, and that the records show his neck 
problems associated with the 1974 injury were resolved.  The 
report also points out there are no medical records 
surrounding the 1990 injury, and that the Veteran's medical 
records are silent as to neck problems prior to 2004.  
According to this VA C&P examiner, the Veteran's claims file 
shows he reported neck complaints in 1997, but indicates 
another injury several weeks prior to that.  So as to the 
etiology of the Veteran's neurological symptoms associated 
with his neck condition, this VA C&P examiner, like the 
other, opined negatively as to their being related to the 
Veteran's military service - and especially to the reported 
whiplash injuries sustained in the motor vehicle accidents 
during service, in 1974 and 1990.

The Board sees the Veteran also was previously provided a 
series of VA C&P Exams in November 1996.  In summary, the 
results of these examinations indicate, in pertinent part, a 
diagnosis of resolving cervical strain and an impression of 
him having muscle spasms and neck and head discomfort.  Those 
VA C&P Exams were only some three months following his post-
service, intercurrent injury in August 1996.

But, that said, there is competent medical evidence both for 
and against the Veteran's claim.  And while the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d. 
1477, 1481 (Fed. Cir. 1997).  



In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  And a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that H.M.S. reviewed the 
Veteran's claims file in making his favorable determination, 
whereas the record shows the VA compensation examiners did 
review the claims file for the pertinent medical and other 
history in commenting unfavorably.  But see, too, Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), wherein the 
Court discusses, in great detail, how to assess the probative 
weight of medical opinions and the value of reviewing the 
claims folder.  The Court holds that claims file review, as 
it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."



In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, in coming to his favorable opinion, H.M.S. discusses 
the Veteran's medical history but does not conduct an 
objective clinical examination.  Moreover, in discussing the 
Veteran's symptoms, H.M.S. does not provide or cite a 
clinical diagnosis.  That is, H.M.S. refers to the Veteran's 
"current neck stiffness with symptoms of headaches, chest 
wall pain and numbness/tingling to the left arm and hand," 
but he does not attribute these symptoms to an underlying 
disability.  And the implication that the Veteran's symptoms 
are chronic or persistent, as having continued since the 1974 
injury in service, is not supported by the other evidence on 
file that instead shows his neck pain, etc., resolved a 
relatively short time after that accident in 1974 and did not 
again manifest until, as the VA C&P examiners pointed out, 
the mid-1990s.  Hence, although the Veteran - even as a 
layman, is competent to testify having experienced chronic 
neck pain during those intervening years between his initial 
injury during service in 1974 and the later manifestation in 
the mid-1990s, his testimony concerning this is not credible 
for the reasons the C&P examiners highlighted.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).



Furthermore, because H.M.S. at least partly relied on this 
not credible history as a basis for providing his favorable 
medical nexus opinion relating the Veteran's current neck 
disability back to his military service, the probative value 
of H.M.S.'s opinion declines since the essential basis of his 
opinion (the whole premise of it) is not supported in fact.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant, where those recitations have 
themselves been invalidated).  And since there is not the 
required continuity of symptomatology following the injury 
(strain) in service, this, too, is probative evidence against 
the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); and Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period after 
service without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

And so, H.M.S.'s opinion lacks supporting clinical data and 
rationale necessary for it to be of significant probative 
value as the Veteran's entitlement to service connection is 
concerned.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).  



The Board finds the VA C&P examiners' unfavorable opinions 
discounting any notion of a relationship or correlation 
between the Veteran's current neck disability and his 
military service (particularly, the whiplash injuries 
mentioned) to be the most competent and probative medical 
evidence of record, especially as these opinions are well-
reasoned, based on the Veteran's personal medical history, 
independent review of his claims file, and objective clinical 
evaluation.  So these unfavorable opinions have the proper 
factual foundation and, thus, are entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  And so, 
the Board finds that the most probative medical evidence on 
file indicates the Veteran's current neck disability is 
unrelated to either period of his military service - 
including to either of the two motor vehicle accidents during 
service, in 1974 and 1990, when he sustained whiplash 
injuries (strains).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a neck disorder is denied.


REMAND

As already mentioned, in October 2008 the Board remanded the 
Veteran's remaining claim for service connection for 
headaches because the Board had found that additional 
evidentiary development of this claim (also the claim for a 
neck disorder) was needed before the Board could adjudicate 
the Veteran's claim.  


Specifically, the Board, in pertinent part, directed the 
RO/AMC to schedule the Veteran for an appropriate VA 
examination for a medical nexus opinion indicating whether it 
is at least as likely as not (i.e., 50 percent or more 
probable) that his headaches had their onset in service and, 
in particular, whether they are related to the whiplash 
injuries he sustained in motor vehicle accidents in 1974 
and/or 1990.  Further, the Board instructed the RO/AMC that, 
if the examiner believes that it is at least as likely as not 
that the Veteran's neck disorder was incurred in service, 
but that his headaches were not directly incurred in service, 
the examiner should state whether it is at least as likely as 
not that the Veteran's headaches are somehow related to his 
neck disorder - that is, whether his headaches are either 
proximately due to, the result of, or permanently aggravated 
by his neck disorder (i.e., a secondary condition associated 
with the neck disorder).  And the Board directed the RO/AMC 
to then readjudicate the Veteran's claim for service 
connection for headaches on the underlying merits, in light 
of this additional evidence.  But there was not substantial 
compliance with the Board's October 2008 remand directives, 
requiring another remand - as a matter of law, to correct 
these deficiencies.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the RO/AMC provided the Veteran both neurological 
and spine VA C&P Exams, in December 2008 and January 2009, 
respectively, neither examiner gave any indication as to the 
whether it is at least as likely as not (i.e., 50 percent or 
more probable) the Veteran's headaches had their onset in 
service and, in particular, whether they are related to the 
whiplash injuries he sustained in the motor vehicle accidents 
during service, in 1974 and 1990.  The only medical comment 
provided by these VA C&P examiners concerning this was in 
relation to whether the Veteran's neck disorder (a separate 
claim) also stemmed from this same purported etiology.  So 
while the Board had sufficient information to adjudicate the 
claim for a neck disorder earlier in this decision, 
this medical comment is still needed to resolve the appeal 
concerning the remaining claim for headaches.



However, as the Board is denying the Veteran's claim for 
service connection for a neck condition in this decision, it 
is no longer necessary to also consider whether his headaches 
are secondary to his neck condition because the neck 
condition, itself, is not a service-connected disability.  38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

Accordingly, this remaining claim for headaches is again 
REMANDED for the following additional development and 
consideration:

1.  If possible, return the file to the VA 
C&P examiners that recently commented in 
December 2008 and January 2009 and ask 
that they submit supplemental medical 
nexus opinions indicating whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) the Veteran's headaches 
(claimed separate from his neck disorder) 
had their onset in service and, in 
particular, whether they are related to 
the whiplash injuries he sustained in the 
motor vehicle accidents during service 
in 1974 and 1990.

*Because, in this decision, the Board has 
determined the Veteran's neck disorder is 
not service connected (based, in part, on 
these examiner's opinions in December 2008 
and January 2009), it is no longer 
necessary that they also indicate whether 
the Veteran's headaches are secondary to 
his neck disorder because, even if they 
are, the Board has determined that the 
neck disorder, itself, is not a service-
connected disability.  So the Veteran's 
headaches may not be service connected by 
way of the neck disorder.

It is imperative that these examiners 
refamiliarize themselves with the evidence 
in the claims file for the pertinent 
medical and other history.  This includes 
having a look at a complete copy of this 
remand.

These examiners must discuss the rationale 
of their opinions, whether favorable or 
unfavorable.

If, for whatever reason, it is not 
possible to have these examiners provide 
this additional supplemental comment, then 
have the Veteran reexamined by someone 
else equally qualified to make this 
important determination of causation.

2.  Then readjudicate the claim for 
service connection for headaches on the 
underlying merits in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before the record is returned to the Board 
for further appellate review of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


